DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed December 15, 2020.
Claims 1-23 have been previously canceled.
Claims 24 has been amended.
Claims 25-40 are in a previous presentation.
Claims 24-40 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opfer (US PG Pub. 2012/0066000) in view of Lord (US PG Pub. 2011/0208540), in further view of Sheffield (US PG Pub. 2014/0316821), Vonk (US PG Pub. 2006/0235280), Evans (US PG Pub. 2014/0108024), and Henderson (US Pat. 9,582,838).

Claim 24
	Regarding claim 24, Opfer teaches 
A computer-implemented healthcare platform for the treatment of complex disease comprising at least one digital data processing device comprising at least one processor capable of performing executable instructions, an operating system configured to perform data input and output, and one or more data storage memory devices
Par. [0018], “With reference to FIG. 1, a clinical decision support (CDS) system is maintained on a suitable digital processing system 10, such as a CDS system host computer or computers, or a CDS system host network server or network servers, or so forth. The digital processing system 10 may in general be a single computer or network server, or may comprise a plurality of intercommunicating computers and/or network servers. Other digital processing devices or device combinations are also contemplated”
The platform further comprising: a) a database of users comprising, for each user, a level of access and rights
Par. [0020], “By way of example, the physician accesses the CDS system through a physician identification validation engine and CDS gateway module 22 which ensures that the physician is an authorized user of the CDS system. The physician identification validation employs a suitable authentication tool such as a password-based authentication, a fingerprint reader, retinal scanner, or so forth. The physician identification validation engine and CDS gateway module 22 optionally tags or otherwise identifies the physician's CDS operating session so that the physician's interactions with the CDS system are personally associated with the physician.”
In order to validate a physician user based on a password or some form of biometric identification, there must be a database of authorized users stored in the “physician identification validation engine”.
Using the broadest reasonable interpretation of the term “a level of access rights”, all of the identified user having the same level of access rights properly reads on the limitation.
B) a database of patient records 
Par. [0021], “Once verified, the physician interacts with the CDS system via a patient case navigation tool 30 which is operative to select a patient treatment history from a patient treatment histories database 32 and to display a flowchart representation of the selected patient treatment history.”
Par. [0043], “It is recognized herein that the patient treatment history database 32 provides a database of patient case histories, some of which are likely to have had SCLC and some of which may be probative for the physician in making the current SCLC stage decision for the selected patient. 
Comprising, for each patient, identifying information
Par. [0048], “The personal name or other identification of the patient selected using the cursor 80 is identified in a text user interface dialog 82 as "Smith, Sam".” 
Demographic markers, and 
Par. [0048], “By way of example, the particular datum selected using the cursor 80 has a higher patient outcome measure than the surrounding data, and may correspond to a patient age close to the age of the selected patient to whom the current decision pertains.”
The comparison is between the patient at issue and other patients in the treatment database. Because age is used in this comparison, the database comprises age information.
Medical history including test results
Par. [0019], “The treatment guideline may in general include various decision points and alternative treatment pathways whose traversal for a specific patient case depends upon various test results, observed medical complications, physician decisions, and other factors.”
If the test results are needed to traverse the treatment guideline, the patient treatment history database used to traverse the guideline would contain an indication of those test results
C) a database of treatment guidelines, each treatment guideline comprising at least three multistep pathways
Par. [0019], “a treatment guideline for a medical condition that is stored in a treatment guidelines database 16.”
See Fig. 3 and 4 to show that the system has the ability to use treatment guidelines with at least three multistep pathways.
The at least one digital processing device loaded with a computer program comprising instructions executable to create a healthcare provider user application comprising: a) a software module providing a treatment guideline editing interface allowing a healthcare provider user to change steps, add steps, and remove steps of each pathway of each treatment guideline
Par. [0019], “Toward this end, a medically knowledgeable user operates a computer 12 or other user interface to interact with a treatment guideline authoring tool 14 in order to construct or optionally modify a treatment guideline for a medical condition that is stored in a treatment guidelines database 16.”
B) a software module dynamically mapping a patient record to a selected treatment guideline, positioning the patient on a point on a selected pathway of the selected treatment guideline, recommending a next treatment step for the patient on the selected path of the selected treatment guideline, and displaying a graphical overview of the patient’s progress along the selected pathway of the selected treatment guideline in real-time, including the recommended next treatment step
Par. [0040], “The graphical representation 50 allows the physician to obtain a quick overview about already performed treatment/diagnosis steps and future treatment options for an individual patient. In addition, the CDS system advantageously provides an alternative representation (FIGS. 3 and 4) in which the path is presented as a patient-specific navigation through a tree where the tree represents the entire set of treatment options available in the clinical guideline.”
Par. [0029], “The flowchart representation 50 shown in FIG. 2 depicts only a relevant portion of the selected patient treatment history. This selected portion includes a number of nodes indicating interventions, decisions, or the like that have already occurred. Accordingly, these nodes are said to have been "already traversed" by the treatment regimen for the selected patient.”
Par. [0021], “In the illustrated embodiment, the patient treatment histories database 32 is linked with or otherwise communicates with an electronic patient records database 34 into which physicians, nurses, or other medical personnel input medical information about the patient via a computer 36 or other user interface device (which may, in general, be the same as or different from the computers 12, 20). Alternatively, the patient treatment histories database 32 and the electronic patient records database 34 may be constructed in unitary fashion as a single database.”
If the treatment histories database and the records database are the same database, then the decision support system will be updated as information is entered into the patient records database, which results in a real-time updating of the system.
C) A software module providing a user interface comprising interface elements allowing the healthcare provider user to ratify or reject the recommended next treatment step
Par. [0039], “The flowchart representation shown in FIG. 4 focuses in on the portion of the SCLC treatment guideline coinciding with the flowchart representation 62 of the selected patient treatment history together with a flowchart representation 66 including future treatment options that become available depending upon the SCLC stage to be selected by the physician at the current "SCLC stage?" decision node. In the overview view shown in FIG. 4, for example, the physician can readily see that: (i) selection of the "Very Limited Disease" SCLC stage would entail treatment including surgery; (ii) selection of the "Limited Disease" SCLC stage would entail treatment including concurrent chemoradiotherapy; and (iii) selection of the "Extensive Disease" SCLC stage would entail treatment including poly-chemotherapy with a plurality of chemotherapy cycles. The physician can now make an informed decision as to whether, for example, the selected patient, if frail, would be likely to be able to undergo the therapy indicated for the "Extensive Disease" SCLC stage, which would entail aggressive chemotherapy as set forth in the flowchart representation 66 of FIG. 4.”
The ability to select a treatment step from a plurality of options for treatment steps at the decision nodes means that the provider is ratifying the selected recommendations and rejecting the non-selected recommendations.
B) a software module displaying a graphical overview of each patient’s progress on each treatment guideline in real-time
Par. [0039]-[0040] and Fig. 3-4
The use of “the currently selected patient” implies that other patients can be selected for viewing.
The ability to display the treatment guideline for more than just one patient in the patient database is akin to duplication of parts (MPEP 2144.VI.B).
However, Opfer does not explicitly teach
The level of access and rights selected from a list comprising a health care provider user level of access and rights and a healthcare supervisor level of access and rights, wherein a user with each user with a health care supervisor level of access and rights is associated with one or more users with a health care provider level of access and rights
D) A software module generating an audit trail tracking all changes to each patient’s record
C) A software module providing a user interface comprising interface elements allowing the healthcare provider user to edit the mapping and edit the positioning
The at least one digital processing device further loaded with a computer program comprising instructions executable to create a healthcare supervisor user application comprising: a) a software module allowing a healthcare supervisor user to manage the database of users, including the assignment of levels of access and rights
B) a software module displaying a graphical overview of each patient’s progress on each treatment guideline in real-time simultaneously for patients treated by the one or more healthcare provider users associated with the healthcare supervisor user
C) a software module allowing the healthcare supervisor user to ratify edits to treatment guidelines made via the treatment guideline editing interface
Lord teaches
C) A software module providing a user interface comprising interface elements allowing the healthcare provider user to edit the mapping and edit the positioning
Par. [0018] describes a method for the user selecting a next procedure that is out of order for the guideline. Even though an alert is generated, the system still allows the user to change the positioning of the user from one node to another.
Par. [0023], “Completed steps within a guideline may have an "undo" option for reverting the guideline to a point before they were completed; this is useful if a step was designated as "complete erroneously", if a step was completed incorrectly and needs to be repeated, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Opfer the ability to allow a user to edit the mapping and edit the positioning of a patient, as taught by Lord, because it allows the provider to deviate from the treatment guideline in a situation where “there may be medical reasons for doing so” or if the system erred in marking a step as completed (Lord, par. [0018] and [0023]).
Sheffield teaches
D) A software module generating an audit trail tracking all changes to each patient’s record
Table 1, Requirement 9, pg. 8, “View Report Activity Audit: Audit trail of all clinical activity on the system is recorded in a read only audit trail that can be accessed by the PDSS Log Administrator”
see Sheffield, pg. 8)
Vonk teaches
The level of access and rights selected from a list comprising a health care provider user level of access and rights and a healthcare supervisor level of access and rights, wherein each user with a health care supervisor level of access and rights is associated with one or more users with a health care provider level of access and rights
Par. [0116], “As with the nurses, physicians will have the need to know certain information, and thus must be able to access specific elements of ECHMS 100. These include: Shared Calendars (Edit privileges); Patient Records (Edit privileges); Rules Engine (User); Report Generation Engine (User); Plan Sign Off.”
Par. [0121], “Program Director. The program director manages the CHF clinic. This person could be a program doctor, with the additional program director rights and responsibilities. The job functions of the program director may include: Management of the CHF clinic; Coordinating the program doctors to determine and modify medical protocols as needed; Working with System Administrator on high-level decision-making issues to implement specific processes and protocols; Granting access rights to system users; and Running reports”
The at least one digital processing device further loaded with a computer program comprising instructions executable to create a healthcare supervisor user application comprising: a) a software module allowing a healthcare supervisor user to manage the database of users, including the assignment of levels of access and rights
Par. [0121], “Program Director. The program director manages the CHF clinic. This person could be a program doctor, with the additional program director rights and responsibilities. The job functions of the program director may include: Management of the CHF clinic; Coordinating the program doctors to determine and modify medical protocols as needed; Working with System Administrator on high-level decision-making issues to implement specific processes and protocols; Granting access rights to system users; and Running reports”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Opfer, Load, and Sheffield the ability to multiple access rights including physician users and administrator users with the ability to, as taught by Vonk, because different users of the system might only need access to a limited amount of information, and it allows managers of the healthcare entity to coordinate care across the non-supervisory users of the system (see Vonk, par. [0121]).
Evans teaches
C) A software module providing a user interface comprising interface elements allowing the healthcare supervisor user to ratify edits to treatment guidelines made via the treatment guideline editing interface
Par. [0080], “The treatment guidelines may be employed to standardize the treatment of patients within the healthcare organization. However, the treatment guidelines may be modified by the doctors based on the current patient's condition. In one embodiment, the treatment guideline modification may be implemented at the doctor's discretion. In another embodiment, the 
Par. [0081]-[0085] describes a method for the guideline device transmitting the treatment plan to the healthcare provider at the plan device, the healthcare provider editing the plan at the plan device, which would be an interface used to edit a treatment guideline (i.e., a treatment guideline editing interface), and then the guideline device recognizing the change to the treatment guideline and alerting the provider and/or a supervisor.
Par. [0086], “In another embodiment, the guideline device 102 may send the written explanation or the questionnaire to a supervisor. Once the supervisor has approved the deviation, the guideline device 102 may send an authorization message to the plan device 104 to distribute the treatment plan as needed.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Opfer, Lord, Sheffield, and Vonk a module that allows supervisors to ratify changes to guidelines made by treating doctors, as taught by Evans, because it ensures that the health care organization that manages the medical facility treating the patient approves of any deviations from previously established treatment guidelines the doctor might make based on the patient’s current condition (see Evans, par. [0080], [0088]).
	Henderson teaches
B) a software module displaying a graphical overview of each patient’s progress on each treatment guideline in real-time simultaneously for patients treated by the one or more healthcare provider users associated with the healthcare supervisor user
Col. 9, ln. 41-55, “All of the users from each one of the workflow systems and their corresponding roles 100 are set up in the Surveillance Gadget system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Opfer, Lord, Sheffield, Vonk, and Evans the ability to simultaneously display a graphical overview of each patient’s progress in real-time, as taught by Henderson, because it allows healthcare administrator to “to monitor the speed with which clinical actions are taking place, identify trouble areas and assign additional resources as necessary.” (Henderson, col. 6, ln. 25-28).

Claim 25
	Regarding claim 25, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. Opfer further teaches
Each treatment guideline comprising at least one pathway diverging into two or more distinct pathways based on: a patient test, a patient biopsy result, a patient response to treatment, a patient tolerance of treatment, a patient symptom change, or a combination thereof
Par. [0019], “The treatment guideline may in general include various decision points and alternative treatment pathways whose traversal for a specific test results, observed medical complications, physician decisions, and other factors.” [emphasis added]

Claim 26
	Regarding claim 26, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 25. Opfer further teaches
Each treatment guideline comprising at least one pathway diverging into two or more distinct pathways based on: a choice of treatment step from among a plurality of treatment steps presented in the treatment guideline or added to the treatment guideline via the treatment guideline editing interface
Par. [0019], “The treatment guideline may in general include various decision points and alternative treatment pathways whose traversal for a specific patient case depends upon various test results, observed medical complications, physician decisions, and other factors.” [emphasis added]

Claim 27
	Regarding claim 27, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. Opfer further teaches
The complex disease being cancer and the selected treatment guideline being a cancer treatment guideline
Par. [0030], “In the illustrative example of FIG. 2, the already-traversed nodes include: a node labeled "Exploratory Procedures" indicating exploratory surgical procedures that have been performed on the selected patient; a node labeled "Small Cell Lung Cancer" indicating a clinical decision support output proposing that the exploratory procedures are suggestive of small cell lung cancer”
Par. [0038], “In FIG. 3, the complete patient-nonspecific SCLC treatment guideline is illustrated by the flowchart representation 64. The complete SCLC treatment guideline is complex and includes decision nodes and numerous branches holistically representing the various treatment options, procedures, and so forth that may be appropriate for various SCLC stages, various possible patient-specific complications, and so forth.”

Claim 28
	Regarding claim 28, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 27. However, Opfer does not explicitly teach
The complex disease being breast cancer and the selected treatment guideline being a breast cancer treatment guideline
The following limitations would have been made obvious in view of Opfer
The complex disease being breast cancer and the selected treatment guideline being a breast cancer treatment guideline
Par. [0030] teaches a treatment guideline for a different type of cancer. Because the system uses treatment guidelines that are constructed for “each supported condition”, it would be obvious that a system that has the ability to either import or construct a treatment guideline for one type of cancer could do the same for a different type.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the treatment guideline for small cell lung cancer in Opfer with breast cancer because it is a simple substitution of two prior art elements (treatment guidelines for different types of cancer) to achieve predictable results (a treatment guideline system can utilize breast cancer guidelines) (MPEP 2143.I.B).

Claim 29
	Regarding claim 29, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. Opfer further teaches 
The healthcare provider user application selects the treatment guideline based at least on the patient’s current condition, medical history, and test results
Par. [0021], “In general, the patient treatment history coincides with a portion of a treatment guideline corresponding to the patient's medical condition.”

Claim 30
	Regarding claim 30, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. Opfer further teaches
The healthcare provider user application positions the patient on a point on a pathway of the selected treatment guideline based at least on the patient’s current condition, medical history, and test results
Par. [0022], “By way of example, the overview flowchart representation display may include visually perceptible delineating of the portion that coincides with the selected patient treatment history, so that the physician can readily identify the portion of the overarching treatment guideline that has been traversed for the selected patient in the context of the overall treatment guideline.”

Claim 31
	Regarding claim 31, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. Opfer further teaches
The healthcare provider user application maps the patient record to the selected treatment guideline based at least on the patient’s current condition, medical history, and test results
Par. [0019], “In general, a treatment guideline is constructed for each supported medical condition. The treatment guideline may in general include various decision points and alternative treatment pathways whose traversal for a specific patient case depends upon various test results, observed medical complications, physician decisions, and other factors.”
Par. [0021], “Once verified, the physician interacts with the CDS system via a patient case navigation tool 30 which is operative to select a patient treatment history from a patient treatment histories database 32 and to display a flowchart representation of the selected patient treatment history. As with the treatment guidelines, the patient treatment history can be represented as a flowchart representation with nodes and connectors. In general, the patient treatment history coincides with a portion of a treatment guideline corresponding to the patient's medical condition. The patient treatment histories database 32 includes or has access to at least enough information in order to generate the flowchart representation of the patient treatment history and to retrieve other information pertinent to clinical decision support. In the illustrated embodiment, the patient treatment histories database 32 is linked with or otherwise communicates with an electronic patient records database 34 into which physicians, nurses, or other medical personnel input medical information about the patient via a computer 36”
Par. [0019] states the information upon which the decisions along the clinical pathway may be traversed, and par. [0021] states that the CDS system can use the patient treatment history database to 

Claim 32
	Regarding claim 32, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. Opfer further teaches
The healthcare provider user application recommends the next treatment step based at least on the patient’s current condition, medical history, and test results 
Par. [0033], “Still further, a window 56 provides a patient-specific clinical decision support recommendation if such a recommendation is generated by the CDS system based on the available patient information.”
See also portions of [0019] and [0021] cited above.
However, Opfer does not explicitly teach
The application making a determination of the next step based on achievement of prerequisites for the treatment step
Lord teaches
The application making a determination of the next step based on achievement of prerequisites for the treatment step
Par. [0021], “After step 265, in step 270 the system 100 determines whether the guideline has been completed. The standard for completion may vary depending on the type of guideline being used (e.g., completion of a test, performance of a surgery, patient discharge, etc.). If the guideline is not complete, then in step 275 the system 100 updates the guideline with the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson the ability to base a determination of the next treatment step on the achievement of a prerequisite for the treatment step, as taught by Lord, because the system would want to prevent a provider from performing the treatment steps out of order unless there was a medical reason for doing so (see Lord, par. [0018]).


Claim 34
	Regarding claim 34, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. However, Opfer does not teach
The healthcare provider user application further comprising a software module creating alerts for the healthcare provider user when a new clinical trial, new test results or treatment results are available for the patient
Henderson teaches
The healthcare provider user application further comprising a software module creating alerts for the healthcare provider user when a new clinical trial, new test results or treatment results are available for the patient
Col. 7, ln. 12-26, “The Surveillance Gadget system is particularly useful in time sensitive applications. When using typical dashboard systems, the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson the ability to notify a user when new results are available for the patient because it allows users to know when new information has been added to a patient’s record without having to repeatedly log into the system to check (see Henderson, par. [0014]).
Claims 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson, in further view of Hammond (US PG Pub. 2013/0317844).

Claim 33
	Regarding claim 33, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. However, Opfer does not teach
The software module allowing the healthcare provider user to ratify or reject the recommended next treatment step further allows the healthcare provider user to input justifications for rejected treatment steps
Hammond teaches
The software module allowing the healthcare provider user to ratify or reject the recommended next treatment step further allows the healthcare provider user to input justifications for rejected treatment steps
Par. [0020], “To provide additional usefulness, systems implemented in accordance with the present technique may provide a rationale or explanation for recommendations and may be configured to display data influencing, positively or negatively, the decision being made. The decision, data, and justification for the decision, along with any dissenting comments may be stored for audit or for subsequent review, such as at the next decision-making meeting.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to allow the healthcare provider user of the system of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson to input a justification for rejected treatment steps because it allows physicians who are providing the patient care later in the guideline to understand the reasoning why the provider deviated from the guidelines, which could provide insight into additional actions that might be beneficial to the later providers (see Hammond, par. [0047]).

Claim 35
	Regarding claim 35, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. However, Opfer does not teach
The healthcare provider user application further comprising a software module providing an interface for communication and collaboration among other healthcare provider users and healthcare supervisor users
Hammond teaches
The healthcare provider user application further comprising a software module providing an interface for communication and collaboration among other users
Par. [0008], “The present technique is generally directed to facilitating group review of a set of options, such as the review of patient management options by an MDT or other collaborative decision making group in a medical context.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Opfer, Lord, Hammond, and Cohen the ability for users to provide an interface for collaboration between users because it allows different users with different sources of information to come together and make a decision to benefit the patient together (see Hammond, par. [0008] and [0020]).
Cohen teaches 
Collaboration and communication between healthcare provider users and healthcare supervisor users
Par. [0071], “A system operator or administrator (or other system personnel, such as trained physicians or other trained medical personnel working for or with the entity operating the system), using a computer or other network device 24, may access the medical data management system 16… Based on an analysis of such information, the system 16 physician or other medical personnel may provide treatment recommendations to a subject-user (or group of subject-users) or to the subject user's (or group's) designated healthcare provider(s).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to allow the system of Opfer, Lord, Hammond, and Cohen the ability to have the collaboration between providers and supervisors, as taught by Cohen, because it allows the more trained personnel (the supervisors) the ability to assist lesser trained see Cohen, par. [0071]).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson, in further view of Christodouleas (US PG Pub. 2014/0249851).

Claim 36
	Regarding claim 36, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. The combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson further teaches
The application further comprising a software module creating alerts for the user when an event requiring a user’s attention has occurred
See rejection for claim 34
And creating warnings when receiving an indication treatment will deviate from the guidelines
See Lord, par. [0018]
However, the combination does not teach
Informing the healthcare supervisor user if a patient record indicates deviation from, or non-compliance with, the selected treatment guideline
Christodouleas teaches
Informing a healthcare supervisor if a patient record indicates deviation from, or non-compliance with, the selected treatment guideline
Par. [0046]-[0048] describe a set of rules that allows the system to track deviation from the treatment guidelines 
see Christodouleas, par. [0046]-[0049])

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson, in further view of Christodouleas and Chari (US PG Pub. 2014/0058742).

Claim 37
	Regarding claim 37, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. The combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson further teaches 
The healthcare supervisor user application displays a graphical overview of each patient’s progress on each treatment guideline 
See rejection of claim 24.
And showing justifications for any deviations from recommended treatment
See rejection of claim 33 
However, the combination does not teach
Highlighting patients that have deviated from the recommended treatment 
Christodouleas teaches
Identifying patients that have deviated from the recommended treatment
See rejection for claim 36.
Chari teaches
Highlighting patients in the display 
Par. [0298], “Alternatively or in addition, there may be an option provided in the interface 1710 for the physician to proceed to a patient-specific interface. If this option is selected, then at 1720 a patient-specific interface may be presented in which any new recommendations may be indicated (e.g., by highlight, outline, bold or any other method to draw the physician's attention). The new recommendations may be retrieved from the patient database by retrieving all recommendations flagged as new for the selected patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the graphical display of the system of Opfer, Lord, Sheffield, Vonk, Evans, Henderson, and Christodouleas to highlight patients in the display because highlighting patients is a known way of drawing a physician’s attention to a patient in a computer interface (see Chari, par. [0298]).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson, in further view of Benja-Athon (US PG Pub. 2010/0076790).

Claim 38
	Regarding claim 38, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. The combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson further teaches
The healthcare supervisor user application displays a graphical overview of each patient’s progress on each treatment guideline
See rejection of claim 24.
However, the combination does not teach
A display that identifies overutilization and underutilization of resources needed to carry out medical tests, medical treatments, and medical procedures
Benja-Athon teaches
A display that identifies overutilization and underutilization of resources needed to carry out medical tests, medical treatments, and medical procedures
Par. [0022], “For example, one of the preferred embodiments of the present invention generate adaptable displays of information and data on the individual, relative and comparative utilizations, dispensations and prescriptions of health-care and health-care services as a representation of said items such as, but not limited to, tests and laboratories such as, but not limited to, x-rays, CTScans, MRI's, EEG's, electro-diagnoses, cytologies, blood and body fluid tests, etc. by individual physicians and by individual physicians--of same town, city, state and/or country and/or different and diverse medical and surgical specialties in same and/or different geographical locations such as towns, cities, states and/or countries and same or different and diverse standards and costs of living--in individual groups of physicians relating to individual diagnoses and related health, healthcare and healthcare services provided and relating to individual patients by said individual groups of physicians.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the display of the system of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson the ability to track and display information regarding the over or under utilization of resources, as taught by Benja-Athon, because being able to track the utilization of see Benja-Athon, par. [0022]).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson, in further view of Belcher (US PG Pub. 2011/0301977).

Claim 39
	Regarding claim 39, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. Opfer further teaches 
The healthcare supervisor user application displays a graphical overview of each patient’s progress on each treatment guideline 
However, Opfer does not teach
Displaying cost of each medical test, medical treatment, and medical procedure for each patient or on a consolidated basis for all patients
Belcher teaches
Displaying cost of each medical test, medical treatment, and medical procedure for each patient or on a consolidated basis for all patients
Par. [0028], “From a patient's perspective, there may be significant cost, quality and access differences or time burdens associated with various care options. In certain examples, a multi-dimensional or value-based decision support system (referred to herein as a "care decision dimensions" system) presents personalized information to a patient and a clinician to enable a more informed decision for a care pathway in its entirety or a next step in diagnosis or treatment. The system is used when there are multiple choices for a next step, such as different types of imaging studies or tests to continue 
Par. [0053], “Next situation-appropriate options (e.g., diagnosis and/or treatment) are pulled from clinical guideline sources. Clinical efficacy and/or confidence data for each option are obtained from comparative effectiveness study results, such as from AHRQ and/or from clinical guidelines. Using the geographic location, a specific cost for each option is pulled from cost databases that are maintained by various sources, such as state, hospital, and/or other consumer transparency database(s). The insurance plan information is used as input to determine the patient's share of the cost based on his or her health plan.”
Par. [0054], “Example cost and quality information 200 is presented in illustrative FIG. 2. FIG. 2 depicts a procedure's cost and clinical quality relative to an objective.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson, the ability to track, monitor, and display cost of the treatment, as taught by Belcher, because it allows the patient and the provider to work together and determine a treatment path that is the most effective while factoring the patient’s ability to pay. Monitoring and displaying costs of both individual treatments and total treatment path prevents a patient from selecting a treatment that provides marginally better results for a significant increase in costs if the patient is unable to pay. Showing the total costs also helps prevent the patient from selecting an see Belcher, par. [0068]-[0071]).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson, in further view of Elton (US PG Pub. 2012/0231959).

Claim 40
	Regarding claim 40, the combination of Opfer, Lord, Sheffield, Vonk, Evans, and Henderson teaches all the limitations of claim 24. However, Opfer does not teach
The healthcare provider user application further comprising a software module identifying clinical trials for which each patient is eligible and providing the healthcare provider user the option to enter each patient into an identified clinical trial for which they are eligible
Par. [0085], “A clinical research rules engine comparable to that used for assessing patient eligibility for evidence-based treatment pathway adapts the trial structure such that individual patients can be automatically assessed for eligibility based on the inclusion and exclusion criteria. New patients entering the database are automatically assessed for their fit against the inclusion and exclusion criteria by the rules engine (described in a specific example below). Initial eligibility places patients in a monitoring pool for ongoing assessment of eligibility and potential patient benefit. As new diagnostic information is collected by the physician practice, central molecular diagnostic laboratory, and other sources eligibility, potential response to best current evidence-based treatment, and potential benefit from the clinical trial based on genetic-basis of the patients cancer are all presented. On finalization of the patient 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Opfer, Lord, Sheffield, Vonk, Evan, and Henderson the ability to identify and enroll a patient into a clinical trial they are eligible for, as taught by Elton, because it can open up a new set of possible treatment protocols for the patient in the event that there are potentially effective treatments that are relevant to the patient’s condition but not “proven” by sufficient clinical evidence (see Elton, par. [0062]).

Response to Arguments
112(a) Rejections
Upon further review of the claim language with respect to the 112(a) rejections in light of the arguments and amendments made by the Applicant in their Remarks filed Dec. 15, 2020, the 112(a) rejections of claims 24-40 have been withdrawn. 
After additional consideration of the claims, it is recognized that the interpretation used when rejecting claim 24 under 112(a) in the Non-Final Office Action dated June 16, 2020, was narrower than the broadest reasonable interpretation. The rejection was based on an interpretation of the claims that required the association between the two users be based on their assigned levels of access and rights. However, the claim language specifically recites “each user with a healthcare supervisor level of access and rights is associated with one or more users with a healthcare provider level of access and rights”. This simply means that healthcare supervisor users are associated with healthcare provider users. There is no limitation regarding what the association between the two users is, and there is no requirement that such an association be based on any hierarchy associated with levels of access and rights. 

	For at least the foregoing reasons, the 112(a) rejections are withdrawn.

112(b) Rejections
Applicant’s arguments and amendments, see Remarks, filed December 15, 2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 24-40 have been withdrawn. 

Prior Art Rejections
Applicant's arguments filed December 15, 2020, have been fully considered but they are not persuasive.

With respect to the Applicant’s arguments regarding the similarity of the references and whether the inventor would look to them at the time of invention, these arguments are not based on the current standard by which art is considered analogous (MPEP 2141.01(a), “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor 
The rule for determining analogous art requires a determination that the references be either: (1) the same field of endeavor as the claimed invention, or (2) reasonably pertinent to the problem faced by the inventor (MPEP 2141.01(a)). If the references are in the same field of endeavor as the claimed invention, then the references can be considered analogous art “(even if it addresses a different problem)” (MPEP 2141.01(a).I). 
Because the analogousness test only requires the reference to satisfy (1) or (2), only one of the conditions must be proven to show the art is analogous. The “reasonably pertinent” analysis provided by the Applicant in their arguments is only a consideration if the cited references are not considered to be in the same field of endeavor. 
Because all of the cited references are in the same field of endeavor (i.e., health care software for patient monitoring and decision support), the art satisfies at least one of the conditions required to show the art is analogous. Because the references are analogous according to the standards set forth in the MPEP, the arguments based on reasonable pertinence are not persuasive, and the cited references are “proper for use in an obviousness rejection under 35 USC 103” (MPEP 2141.01(a).I).

With respect to the arguments against the Opfer reference, Opfer teaches the ability to select the correct treatment option from a plurality of recommended treatment options based on See Opfer, par. [0039]). The ability to select a treatment step provided at a decision node is ratifying the treatment step, and the non-selected options at the decision node would be rejected. 
Additional language from par. [0039] of Opfer has been added to the rejection for the purposes of clarity. This additional language is merely intended to further explain the rejection, and it does not change the basic thrust of the rejection. Therefore, the changes to the rejection do not constitute a new grounds of rejection (MPEP 1207.03(a).II).

With respect to whether the references teach “allowing the healthcare supervisor user to ratify edits to the treatment guidelines made via the treatment guideline editing interface”, the arguments in support of this assertion are not persuasive.
Evans is presented with the treatment guidelines in an interface that is accessible by the plan device. Evans has the ability to edit the treatment guidelines in that interface. The system has the ability to require approval from a supervisor before a provider can provide treatment according to the edited guidelines (Evans, par. [0080]-[0086]). This is providing a user interface comprising interface elements allowing the healthcare supervisor user to ratify edits to treatment guidelines made via the treatment guideline editing interface. Even though this is an edit that is only specific to the user about to receive treatment from the provider, this is still editing a treatment guideline that was presented to the user and requiring a supervisor to approve the edits.

With respect to the assertion that the Henderson reference does not teach the graphical overview of each of the patients at the same time (Remarks, pg. 14), these arguments only address the Henderson reference and fail to look at the references as an ordered combination, which is improper piecemeal analysis (MPEP 2145.IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.” [emphasis in original]). 
Opfer is relied upon to teach the graphical overview of the patient along the treatment guidelines (Opfer, par. [0040]), and Henderson teaches the ability to track the statuses, locations, and other information about each of the patients simultaneously in real-time (Henderson, Col. 9, ln. 41-55). When the graphical overview of Opfer is combined with the ability to monitor multiple patients simultaneously from Henderson, the combination teaches a system that has the ability to provide a graphical overview tracking the progress of multiple patients simultaneously in real-time (see rejection of claim 24 for the motivation and rationale to combine the references).

For at least the foregoing reasons, the arguments against the 103 rejections are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GDM/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626